Citation Nr: 0514860	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to December 15, 1998, 
for the grant of service connection for diabetes insipidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1946 to January 
1947.

The Board of Veterans' Appeals (Board) initially once again 
notes that in both its remand of June 2003 and decision of 
August 2004, the Board referred certain claims for 
appropriate action (page two of the June 2003 remand) that 
were found to have been raised at several points in the 
record.  Since there is still no indication in the record 
that any action was taken in response to the Board's previous 
referrals, the Board once again refers these matters to the 
regional office (RO) for any and all necessary action.


FINDINGS OF FACT

1.  Unappealed rating actions in April 1947, November 1947, 
and February 1948, which did not establish service connection 
for diabetes insipidus, are final and were reasonably 
supported by the record and prevailing legal authority; they 
were not undebatably erroneous.

2.  A reopened claim for service connection for diabetes 
insipidus was received on December 15, 1998, and later 
granted by a rating decision in November 2001.

3.  An earlier claim for service connection for disability 
associated with abnormal water consumption in 1946 and loss 
of sleep, received on November 9, 1979, was not adjudicated 
by the RO and was therefore in open status at the time of the 
RO's rating decision of November 2001.






CONCLUSIONS OF LAW

1.  The unappealed rating actions in April 1947, November 
1947, and February 1948, which did not establish service 
connection for diabetes insipidus, were not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2004).

2.  The criteria for an earlier effective date of November 9, 
1979, for the grant of service connection for diabetes 
insipidus have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
notified of the evidence necessary in order to obtain an 
earlier effective date for the establishment of service 
connection for his diabetes insipidus.

First, the October 2002 statement of the case provided the 
veteran with the applicable law and regulations and advised 
him that a previous claim for diabetes was denied by a rating 
decision in July 1988, which became final in July 1989.  The 
veteran was further advised that the effective date of the 
grant of service connection for diabetes insipidus would 
therefore be the date of the reopen claim for service 
connection, which was December 15, 1998.

An April 2004 supplemental statement of the case again 
advised the veteran that the applicable law provided that 
effective date of entitlement was the date of receipt of 
reopened claim or date entitlement arose, whichever was 
later.  Entitlement to an effective date earlier than 
December 15, 1998 continued to be denied on the basis that 
the evidence indicated that the veteran's reopened claim was 
received on that date.

Thereafter, pursuant to the Board's remand in August 2004, 
the RO sought additional evidence from the veteran that same 
month, and in a February 2005 letter, specifically advised 
the veteran of the evidence that he would need to provide in 
order to establish entitlement to an earlier effective date 
for the grant of service connection, noting that he could 
provide evidence of a formal or informal unadjudicated claim 
for diabetes insipidus dated prior to December 15, 1998, 
identify previous decision(s) denying service connection 
containing clear and unmistakable error (CUE), or provide 
evidence of a timely notice of disagreement with a previous 
denial which had not been addressed.  The veteran was also 
advised of the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The April 2005 supplemental statement of the case then 
provided the veteran with additional law and regulations 
concerning CUE, and explained that his assertion of the 
misdiagnosis of his diabetes insipidus by Navy physicians did 
not constitute a valid claim of CUE as to earlier rating 
decisions.  The RO further found no evidence of an 
unadjudicated formal or informal claim for diabetes insipidus 
dated prior to December 15, 1998.

Although the February 2005 VCAA notice letter came after the 
initial determinations that denied entitlement to an earlier 
effective date, and did not specifically request that 
appellant provide any evidence in the appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

With respect to the issue of notice under the VCAA, the Board 
would further note that the claims file reflects an earlier 
August 2001 VCAA notice letter as to the veteran's December 
1998 claim to reopen, and since entitlement to an earlier 
effective date is a "downstream issue," it is arguable that 
further notice under the VCAA was not required as to this 
issue.  VAOPGCPREC 8-2003 (December 22, 2003); cf. Houston v. 
Principi, 17 Vet. App. 195, 202 (2003).  In addition, the 
notice and duty to assist provisions of the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

There is also no indication that there are any outstanding 
relevant documents that have not already been obtained or 
that are not adequately addressed in documents in the claims 
file.  

Finally, to the extent that the Board has assigned an earlier 
effective date of November 9, 1979 for the grant of service 
connection for diabetes insipidus, any failure to notify 
and/or develop the claim cannot be prejudicial to the 
veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.

Rating decisions in April 1947 and November 1947 denied 
service connection for a stomach disorder, and a February 
1948 rating decision only granted service connection for 
irritable stomach, effective from January 5, 1947.  The 
veteran was properly notified of those decisions and of his 
appellate rights, and the veteran did not initiate an appeal 
of any of those decisions.

In connection with his current appeal, the veteran 
essentially contends that the error in this case relates to 
the misdiagnosis of his diabetes insipidus by Navy physicians 
during service.  Since a claim of CUE relates to assertions 
of error contained within VA determinations, the Board will 
assume that the veteran further contends that this 
misdiagnosis in turn caused error in one of the early rating 
actions that addressed the veteran's claims for entitlement 
to service connection shortly after his separation from 
service.  

He requests that service connection for diabetes insipidus be 
granted effective from the date of his discharge from 
service.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is 
a very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the April 1947, 
November 1947, and February 1948 rating decisions involved 
CUE, the Board must review the evidence that was of record at 
the time of those rating decision.  A determination of clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior unappealed 
decision.  See Eddy, supra (citing Russell, 3 Vet. App. at 
314; and Luallen, 8 Vet. App. at 95).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection 
for disability compensation, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a) (West 2002); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999), cert denied, 120 S. Ct. 1270 (2000); 38 C.F.R. 
§ 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2004).

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 2002).  A decision of the 
RO shall be final as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  38 C.F.R. § 3.104(a) (2004).

The Board's review of the evidence of record reveals that the 
pertinent facts are essentially not in dispute.  
Specifically, the evidence reflects that while the veteran 
had complaints of polydipsia and polyuria in service, there 
was only a diagnosis of irritable stomach, and there was no 
diagnosis of diabetes insipidus.

A reopened claim for service connection for diabetes 
insipidus was received on December 15, 1998, and later 
granted by a rating decision in November 2001.

An earlier claim for service connection for disability 
associated with abnormal water consumption in 1946 and loss 
of sleep, received on November 9, 1979, was not adjudicated 
by the RO and was therefore in open status at the time of the 
RO's rating decision of November 2001.


II.  Analysis

As was noted above, in order to find that the April 1947, 
November 1947, and/or February 1948 rating decisions were 
clearly and unmistakably erroneous, it must be concluded that 
the evidence of record at the time those decisions were 
rendered was such that the only possible conclusion based on 
the available evidence of record was that the veteran's 
diabetes insipidus was incurred or aggravated by active 
service.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 
(1991).  The Board finds that those rating decisions were not 
clearly and unmistakably erroneous in failing to grant 
service connection for diabetes insipidus.

First, the veteran's initial claim in February 1947 was for a 
nervous condition which he further characterized as a stomach 
disorder caused by a nervous condition.  The veteran then did 
not appeal the April and November 1947 rating decisions that 
denied service connection for a stomach disorder, and the 
February 1948 rating decision which only granted service 
connection for irritable stomach, effective from January 
1947.  Specifically, the Board does not find that there is 
CUE in any of these decisions because any "error" would 
have been medical (the veteran himself contends that the 
basis of his claim is the misdiagnosis of his condition by 
Navy physicians) and not adjudicative.  Therefore, since CUE 
only applies to errors in previous determinations, there is 
no basis for CUE.  38 C.F.R. § 3.105(a).  In light of the 
Board's decision to grant an earlier effective date of 
November 9, 1979 as discussed below, the Board finds it 
unnecessary to discuss whether there is CUE in any rating 
decision subsequent to November 1979.  

The Board also reviewed the record for unadjudicated prior 
relevant informal or formal claims for diabetes insipidus, 
and notes that the veteran's November 1979 application for VA 
compensation clearly included a claim for disability 
associated with abnormal water consumption in 1946 and sleep 
loss.  However, the Board's review of the rating decision 
that resulted from that claim reflects that the RO only 
adjudicated the claim as an increased rating claim and a new 
claim for service connection for a mouth injury.  The rating 
decision was silent as to the veteran's claims relating to 
loss of sleep and abnormal consumption of water, and the 
Board finds that this decision consequently does not 
constitute a rating decision as to these matters to which 
appellate rights attach.  Therefore, the Board further finds 
that the veteran's November 9, 1979 claim for loss of sleep 
and abnormal water consumption was never adjudicated and 
remains in open status.

Accordingly, since the RO has more recently determined that 
such symptoms have been shown to have been manifested since 
service and warranted service connection for diabetes 
insipidus, the Board concludes that the veteran is entitled 
to an earlier effective date of November 9, 1979 for the 
grant of service connection for diabetes insipidus.


ORDER

Entitlement to an effective date of November 9, 1979 for 
service connection for diabetes insipidus is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


